992 F.2d 1222
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Holden DUNFORD, Jr., Plaintiff-Appellant,v.Earl MCCLAFLIN, Doyle Edge, Red Watefield, Mike Lee, BrianBarnett, John Doe and Jane Doe, Defendants-Appellants.
No. 92-5228.
United States Court of Appeals, Tenth Circuit.
April 22, 1993.

Before TACHA, BALDOCK and KELLY, Circuit Judges.*
ORDER AND JUDGMENT**
BALDOCK, Circuit Judge.


1
Plaintiff-Appellant Holden Dunford, Jr. filed this pro se civil rights complaint pursuant to 42 U.S.C. § 1983.   Plaintiff alleged that Defendants-Appellees, who are all employed by the Tulsa County Sheriffs Department and assigned to the Tulsa City-County Jail, violated his constitutional rights under the First, Fourth, Fifth, Sixth, Seventh, Eighth, Ninth, Tenth, Thirteenth and Fourteenth Amendments.   Upon Defendants' motion, the magistrate judge concluded that Plaintiff's claims, with one exception, were frivolous and recommended dismissal under 28 U.S.C. § 1915(d).   The magistrate judge found that Plaintiff's remaining claim, regarding alleged interference by Defendants with his legal mail, was nonfrivolous and notified Plaintiff to respond to Defendant's motion for summary judgment on this issue.   The magistrate judge's order expressly advised Plaintiff that failure to file objections to the report and recommendation would waive his right to appeal an order of the district court adopting the report and recommendation.   Plaintiff failed to object to the magistrate judge's report and recommendation, and the district court adopted the report and recommendation.


2
Following Plaintiff's response to Defendants' motion for summary judgment on the interference with legal mail issue, the magistrate judge recommended in a second report and recommendation that the district court grant summary judgment to Defendants on this issue.   Again, the magistrate judge's order expressly advised Plaintiff that failure to file objections to the report and recommendation would waive his right to appeal an order of the district court adopting the report and recommendation, and again Plaintiff failed to file any objections to the report and recommendation.   The district court adopted the magistrate judge's report and recommendation and granted Defendants' motion for summary judgment on the interference with legal mail issue.   Plaintiff filed a timely notice of appeal thereby conferring jurisdiction to this Court pursuant to 28 U.S.C. § 1291.


3
"[W]e have adopted a firm waiver rule when a party fails to object to the findings and recommendations of the magistrate [judge]."   Moore v. United States, 950 F.2d 656, 659 (10th Cir.1991) (citations omitted).   Plaintiff failed to object to either of the magistrate judge's reports and recommendations after being expressly advised of this Circuit's waiver rule.   Accordingly, Plaintiff has waived his right to appeal the district court's orders adopting the magistrate judge's reports and recommendations.


4
AFFIRMED.



*
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case therefore is ordered submitted without oral argument


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3